DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 16, 2022 has been entered.
The amendment of claims 1, 4-6, 8, 11, 12, 14, 16, 19, and 32 and addition of claims 60-66 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), 102(a)(2), 103, Double Patenting rejections, and claim interpretation under 112(f) have been withdrawn.

Allowable Subject Matter
Claims 1-19, 32, and 60-66 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a tissue staining system  that obtains the images of the stained tissue and a sectioning system that sections the tissue samples into slices, wherein the slices of the tissue samples are stained with a stain.
A newly found prior art further teaches that the diffusion rate of the stain is adjusted (US 2013/0203100 A1 ¶0006: “The stain rate is often driven by a concentration gradient so the stain rate can be increased by increasing the concentration of the conjugate in the reagent to compensate for slow diffusion”).
However, the prior art, alone or in combination, does not appear to teach or suggest adjusting the rate of penetration of stain, i.e., diffusion rate, by reducing the penetration time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667